 548DECISIONSOF NATIONALLABOR RELATIONS BOARDLos Angeles Newspaper Guild Local 69, AFL-CIO,CLC (Los AngelesHerald-Examiner,Division ofthe Hearst Corporation)andWilliamW. Kennedy.Case 21-CB-3341November 13, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNUpon a charge duly filed on, March 17, 1969, byWilliamW. Kennedy, an individual, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director of Region 21, issued a com-plaint and notice of hearing on May 23, 1969, againstLos Angeles Newspaper Guild Local 69, AFL-CIO,CLC. The complaint alleged that the RespondentUnion had engaged in and was engaging in unfairlaborpracticeswithin themeaning of Section8(b)(1)(A) of the National Labor Relations Act, asamended, by imposing a fine of $7,139.60 plus costs of$37.41 on Kennedy because he had continued toperform work and crossed the Respondent's picketline at the Los Angeles Herald-Examiner. On June 3,1969, the Respondent filed an answer denying thecommission of any unfair labor practices.On July 18 and 29, 1969, the parties executed astipulation of facts and a motion to transfer proceed-ings to the Board by which they waived a hearingbefore a Trial Examiner and the issuance of a TrialExaminer's Decision and Recommended Order andagreed to submit the case to the Board for findings offact, conclusions of law, and an order, based upon arecord consisting of the stipulation of facts and theexhibits attached thereto.On August 4, 1969, the Board approved thestipulationof the parties and ordered the casetransferred to the Board, granting permission for thefiling of briefs. Thereafter, the General Counsel andthe Respondent filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the basis of the stipulation, the briefs, and theentire record in this case, the Board makes thefollowing:FINDINGS OF FACT1.JURISDICTIONThe Hearst Corporation, whose principal office is inNew York, New York, is a Delaware corporationwhich maintains seven newspaper divisions, one ofwhich is the Los Angeles Herald-Examiner located inLos Angeles, California. At all times material herein,the Los Angeles Herald-Examiner, hereinafter re-ferred to as the Herald-Examiner, has published adaily and Sunday newspaper. In the course andconduct of the publication of the newspaper, the LosAngeles Herald-Examiner subscribes to several inter-state news services, has an annual gross volume ofbusiness in excess of $1 million, and annuallypurchases goods and materials valued in excess of$100,000 which are shipped to it directly from pointsand places located outside the State of California.We find that the Herald-Examiner is, and at alltimes material herein has been, an employer engagedin commerce and in operations affecting commercewithin the meaning of Section 2(6) and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDLos Angeles Newspaper Guild Local 69, AFL-CIO,CLC, isa labor organization within the meaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.FactsAt all times material herein, the Respondent hasbeen the collective-bargaining representative of cer-tain employees of the Herald-Examiner. From 1940 to1951, Kennedy was a member of the Respondent andsubject to the wages, hours, and other terms andconditions of employment of collective-bargainingagreements between the Respondent and the LosAngelesHerald-Express,Division of The HearstPublishing Company, Inc., hereinafter referred to asthe Herald-Express.In 1951, Kennedy was employed as a columnist attheHerald-Express and entered into a personalservice contract with The Hearst Publishing Compa-ny, Inc. In 1962, the Herald-Express became theHerald-Examiner and,since1962,Kennedy hasworked as a columnist at the Herald-Examiner undersucceeding personal service contracts.As a result of these personal service contracts,Kennedy was no longer required as a condition ofemployment to maintain membership in the Respon-dent.ArticleXII of Respondent's most recentcollective-bargaining agreement with the Herald-Ex-aminer specifically excludes "Editorial employeesunder personal service contract (maximum of ten inpositionsnot exempt from contract)" from thecoverage of the agreement. Kennedy was so excluded.Although he was under no contractual obligation tomaintain union membership, Kennedy voluntarilyelected to remain a member of, and he continuedpaying dues to, the Respondent. Prior to October186 NLRB No. 78 LOS ANGELES NEWSPAPERGUILD LOCAL 691966, the Herald-Examiner checked off union duesfor Kennedy and remitted them to the Respondent;subsequent to that month Kennedy remitted his owndues, continuing this practice through the month ofDecember 1967. Kennedy paid no,,dues for any periodafter December 1967.On December 15, 1967, the Respondent struck theHerald-Examiner and commenced picketing itsplants and premises. At that time, union dues for allmembers of the Respondent employed by the Herald-Examiner, including Kennedy, were reduced to 10cents a month; commencing in January, the Respon-dent paid the aforementioned dues for all membersemployed by the Herald-Examiner, including Kenne-dy.Kennedy did not know that his dues had beenreduced and were being paid by the Respondent.From December 15, 1967, until April 1, 1968,Kennedy did not report to the Herald-Examiner buthe wrote his column at his home and sent it to theHerald-Examiner by messenger. On or about April 1,1968, Kennedy was informed by the Herald-Examin-er'smanaging editor that thenceforth he would haveto write his column at the Herald-Examiner's premis-es.By letter dated and mailed April 1, 1968, Kennedyinformed the Respondent that "I herewith submit myresignation from the American Newspaper Guildeffective on the above date." After he had mailed theaforementioned letter, Kennedy commenced crossingthe Respondent's picket line and writing his columnat the Herald-Examiner's business premises.The Respondent received Kennedy's letter of April1on or about April 3, 1968. On or about April 23, theRespondent's executive board refused to honorKennedy's resignation because the Respondent knewthatKennedy had been working for the Herald-Examiner since the inception of the strike. On orabout July 11, the Respondent notified Kennedy thatcharges had been brought against him for violatingarticleXII of the American Newspaper GuildConstitution by working for or in a shop which is onstrike, and that a trial board was scheduled to hearthis charge on September 25, 1968. Kennedy repliedby telegram that, since he was working under apersonal service contract and had resigned frommembership in the Respondent, he did not intend toappear.On September 25, 1968, the Respondent's trialboard found that Kennedy was guilty of working foror in a shop which was on strike, called or endorsed asprovided by the Respondent's constitution. The trialboard fined Kennedy $7,139.60 plus costs of $37.41,the fine being for the period December 15, 1967, toDecember 15, 1968. The fine was computed by takingtSeeBooster LodgeNo. 405,International Associationof Machinists andAerospaceWorkers, AFL-CIO (The BoeingCo.), supra,In. It, and cases549Kennedy's last known wage rate under the Respon-dent's collective-bargaining agreement with the Her-ald-Examiner ($182.30 per week), less the amount hewould have received in strike benefits had heparticipated in the strike ($45 per week), multiplied bythe number of weeks Kennedy was working in or forthe struck shop, commencing with the first week of thestrike and concluding with a cutoff date of December15, )968, the first anniversary of the strike. During thisperiod,Kennedy's actual salary under his personalservice contract was $400 per week.The decision of the trial board was sustained by theRespondent's generalmembership.Kennedy ap-peared at this meeting and was afforded the opportu-nity to be heard by the membership on the question ofwhether the trial board's decision should be sustained.As of the time that the stipulation of facts wasentered into, the Respondent had not attempted tocollect or enforce the fine levied against Kennedy.B.Contentions of the PartiesThe General Counsel contends that the Respon-dent's action violated Section 8(b)(1)(A) of the Act intwo respects: First, the fine was imposed, in part, forKennedy's conduct after he had resigned his member-ship; and, second, the fine levied is unlawful becauseitwas "unreasonable" in amount. The Respondentdenies the validity of these contentions and claims,inter alia,that Kennedy did not effectively resign inApril 1968, but, in fact, that he is still a member.C.ConclusionIn two recent decisions, we examined the applica-tion of Section 8(b)(1)(A) to fines imposed by unionsupon their members. InBooster Lodge No. 405,International Association of Machinists and AerospaceWorkers, AFL-CIO (The Boeing Co.),185 NLRB No.23, we held that a union violates Section 8(b)(1)(A) byfining a former member for activities engaged in afterhis resignation. InInternational Association of Machin-istsand Aerospace Workers, AFL-CIO Local LodgeNo. 504 (Arrow Development Co.),185 NLRB No. 22,we stated that we would not decide whether a fine,otherwise lawfully imposed, nevertheless violated theAct because it was "unreasonable" in amount. Theprinciples elucidated in these two decisions clearlygovern the instant case. All that remains to be decidediswhether Kennedy effectively resigned his member-ship in the Respondent.Although the Board has held that in the absence ofexpress provision regarding the right to withdrawmembership, a member may withdraw "at will,"' it isunnecessary for us to decide in this case whether laborcited therein. 550DECISIONSOF NATIONALLABOR RELATIONS BOARDorganizations may so restrict resignation by expressinternal restrictions for we are satisfiedin this casethat, in April 1968, Kennedy effectively resigned hismembership in conformity with the applicable inter-nal union procedures.The constitution of the American Newspaper Guildprovides for more than one method of resigning frommembership. At issue is whether Kennedy's attemptto resign is to be judged by the standards set forth insection 13(b) or thosein section15 of article 10 of thatdocument. Section 13(b) provides:A member leaving a shop or department ordivision thereof covered by Guild contract for onenot so covered may resign, and any application forwithdrawal by such member shall be considered aresignation.Upon resignation such member shallbe issued an "acceptance of resignation" card, thecontents of whichshall be determined by the IEB.Section 15 provides that:Any offer to withdraw or to resign from member-ship in the Guild other than for thereasons setforth in Section 13 of this Article shall besubmitted in writing to the governing board of theLocal, together with the reasons, in detail, for suchcontemplatedwithdrawal or resignation. Thegoverning board of the Local shall thereuponinquire into the causes and vote on whether suchwithdrawal or resignation shall be accepted orrejected.Any acceptance shall always be condi-tioned upon full payment of all financial obliga-tions due and owing to the Guild. Upon therejection of any offer to withdraw or resign, themembership obligations of the member makingsuch offer shall continue in full force and effect. Amember may appeal rejection of his resignation totheLocal membership. A copy of the offer towithdraw or resign, together with the action takenby the Local thereon, shall be forwarded to theIEB. Such action shall not become final untilapproved by the IEB.The Respondent contends that Kennedy's attemptto resign must be judged by the standards set forth insection 15,supra,because "his reasons for wanting towithdraw quite obviously are not those set forth inSection 13." If judged by the standards of section 15,Kennedy's attempt toresign isineffective for failureto state his reason and failure to follow the proceduresoutlined therein. The General Counsel contends thatKennedy's resignation must be judged by the stand-ards of section 13(b), which provide for no suchprocedural requirements.We agree with the General Counsel's contentionthat Kennedy's attempt to resign must be judged byapplication of the standards set forth in section 13(b).That section makes acceptance of resignation manda-tory upon the Union, and is clearly applicable to anemployee in Kennedy's position, that is, one who hasleft a shop covered by a Guild contract for "one not socovered." We see no reason to adopt the constructionapparently urged by the Respondent which wouldrestrict usage of section 13(b) either to some unde-fined period immediately after leaving one shop foranother or to situations where such a change is thesole reason for resignation.The section itself containsno such reservations and, unlike section 15, it does notrequire that any reason be given for the attempt toresign.We therefore find that Kennedy's resignation waseffective in April 1968. Applying the standards setforth inBooster Lodge No. 405 (The Boeing Co.), supra,we find that the Respondent violated Section8(b)(1)(A) of the Act insofaras it finedKennedy forconduct he engaged in after he effectively resignedfrom membership.IV.THE EFFECT OF THE UNFAIR LABORPRACTICE UPON COMMERCEThe activities of the Union set forth above,occurring in connection with the Company's opera-tions described above, have a close, intimate, andsubstantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow thereof.CONCLUSIONS OF LAW1.The Company is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The Union, by imposinga fineupon Kennedyfor crossing its picket line after he ceased to be amember, restrained and coerced him in the exercise ofhis rights guaranteed in Section 7 of the Act andthereby engaged in unfair labor practices within themeaning of Section 8(b)(1)(A) of the Act.4.The foregoing unfair labor practice affectscommerce within the meaning of Section 2(6) and (7)of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, hereinabove described,we shall order it to cease and desist therefrom andtake certain affirmative action to effectuate thepolicies and purposes of the Act, includingrescissionof that portion of the fine covering the period afterKennedy's resignation, and reimbursement of Kenne- LOS ANGELES NEWSPAPER GUILD LOCAL 69dy for anysuch amountpreviously paid, together with6-percent interest.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Los Angeles Newspaper Guild Local 69, AFL-CIO,CLC, its officers, agents, and representatives, shall:1.Cease and desist from:(a) Imposing a fine upon William W. Kennedy orotherwise disciplining him for conduct engaged inafter his resignation from membership.(b) In any like or related manner restraining orcoercing William W. Kennedy in the exercise of rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Rescind and revoke any and all letters, notices,or announcements in which it is stated that WilliamW. Kennedy has been fined for engaging in strikebreaking activities occurring after his resignationfrom membership.(b)ReimburseWilliamW. Kennedy for anymoneys paid by him in satisfaction of that portion ofthe fine which was unlawfully imposed upon him,together with 6-percent interest per annum.(c) Post at its business offices and meeting halls inand about Los Angeles, California, copies of theattached notice marked "Appendix." 2 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 21, after being duly signed by itsrepresentative, shall be posted by the Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices tomembers are customarily posted. Reasonable stepsshall be taken by it to insure that said notices are notaltered, defaced, or covered by any other material.(d)Mail signed copies of the notice to the RegionalDirector for Region 21 for posting by the Los AngelesHerald-Examiner, Division of The Hearst Corpora-tion, it being willing, at all locations where notices toitsemployees are customarily posted in its plantslocated in and about Los Angeles, California.(e)Notify the Regional Director for Region 21, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.551MEMBER BROWN,dissenting:For the reasons set forth in my dissenting opinion inBoeing Iwould find no violation based on the fine inthis case and would dismiss the complaint.2 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of theNationalLaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce WilliamKennedy by fining him for exercising his right,following his resignation from membership, towork for the Los Angeles Herald-Examiner duringthe strike that commenced on December 1967.WE WILL rescind the fine imposed upon WilliamKennedy in the amount applicable to the period inwhich he reported to work as a nonmember.WE WILL reimburse William Kennedy thoseportions of that fine already paid to us.WE WILL NOT in any like or related mannerrestrain or coerce William Kennedy, or any otheremployee, in the exercise of rights guaranteedthem in Section 7 of the National Labor RelationsAct.Los ANGELESNEWSPAPER GUILDLocAL 69, AFL-CIO, CLC(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 849 South Broadway, Los Angeles, California90014, Telephone 213-688-5200.